People v Mack (2015 NY Slip Op 01818)





People v Mack


2015 NY Slip Op 01818


Decided on March 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2013-07277
 (Ind. No. 953/11)

[*1]The People of the State of New York, respondent,
vJames Mack, appellant. Neal D. Futerfas, White Plains, N.Y., for appellant.


Madeline Singas, Acting District Attorney, Mineola, N.Y. (Kevin C. King of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Gulotta, J.), rendered July 9, 2013, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255; People v Callahan, 80 NY2d 273, 280) precludes review of his claim that the sentence imposed upon his violation of a plea condition was excessive (see People v Rosas, 34 AD3d 605; People v Ward, 25 AD3d 727; People v Miles, 268 AD2d 489).
DILLON, J.P., CHAMBERS, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court